Citation Nr: 0204076	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  95-33 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. The propriety of the initial noncompensable rating 
assigned for bilateral hearing loss from May 24, 1994, and 
the 10 percent rating assigned rant of service connection 
for bilateral hearing loss from May 17, 2001. 

2. Entitlement to an increased disability evaluation for 
tinnitus currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This appeal originates from a decision dated in April 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied entitlement to an 
increased rating for left ear hearing loss.  The veteran 
submitted a notice of disagreement in June 1995 and a 
statement of the case was issued later in June 1995 which 
included the veteran's amended claim for an increased rating 
for tinnitus.  In September 1995, the veteran perfected his 
appeal to the Board.  

In June 1997, the Board granted a 10 percent disability 
evaluation for tinnitus and remanded the issue of entitlement 
to an increased rating for left ear hearing loss to the RO.  
In July 1997, the RO implemented the Board's grant of a 10 
percent rating for tinnitus, effective from May 24, 1994, but 
denied the veteran's claim for an increased rating for left 
ear hearing loss, to include on an extra-schedular basis.  
Later in July 1997, a supplemental statement of the case was 
issued that addressed the issue of entitlement to an 
increased disability evaluation for left ear hearing loss to 
include on an extra-schedular basis.  In May 1999, the Board 
again remanded the case to the RO.  Supplemental statements 
of the case were issued in November 1999 and again in July 
2000 (the latter of which included consideration of the 
veteran's claim for an increased rating for hearing loss 
pursuant to the amended rating criteria effective June 10, 
1999).  

In August 2000, the veteran asserted that entitlement to an 
increased evaluation for his tinnitus was warranted.  In 
November 2001 rating decision, the RO granted service 
connection for bilateral hearing loss, effective May 24, 1994 
(the date of the veteran's claim for an increased rating for 
hearing loss); a noncompensable rating was assigned from May 
24, 1994, and a 10 percent rating was assigned from May 17, 
2001.  The RO also then denied the veteran's claim for a 
rating in excess of the currently assigned 10 percent 
evaluation for tinnitus, to include on an extra-schedular 
basis.  The RO notified the veteran and his representative of 
its actions as to both issues in a November 2001 supplemental 
statement of the case.  In a subsequent Statement of 
Representative in Appeals Case, filed with the RO, the 
veteran's representative presented argument in support of 
claims for higher evaluations for both bilateral hearing loss 
and tinnitus, specifically arguing that both issues warrant 
extra-schedular consideration.  Additional argument on these 
issues was presented to the Board in February 2002. 

Inasmuch as the RO granted service connection for bilateral 
hearing, and assigned an initial rating for that condition, 
from the date of the claim for an increased rating for left 
ear hearing loss, the veteran's appeal as to hearing loss now 
involves only bilateral hearing loss, and no claim for a 
higher evaluation for left ear hearing loss remains on 
appeal.  Moreover, because the bilateral hearing loss claim 
involves the original (initial) rating following the grant of 
service connection for this disability (as well as subsequent 
rating rendered), the Board has characterized that issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board also is satisfied that the requirements 
for Board jurisdiction of the claim for an increased rating 
for tinnitus have, essentially, been satisfied.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.300-20.302 
(2001).


FINDINGS OF FACT

1.  Between May 24, 1994 and May 16, 2001, the veteran had 
bilateral hearing loss manifested by, at worst, level I 
hearing loss in the right ear, and level V hearing loss in 
the left ear.  

2.  On May 17, 2001, the veteran had bilateral hearing loss 
manifested by level II hearing loss in the right ear and 
level III hearing in the left ear, which warrant a 10 percent 
rating; greater hearing loss has not since been shown. 

3.  The veteran has asserted that hearing aids do not improve 
his hearing loss, and that his tinnitus is constant and 
interferes with communication and sleep.

4.  The evidence of record does not reflect that the 
veteran's service-connected hearing loss or tinnitus involves 
so unusual or exceptional factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to render the schedular criteria 
inadequate and to warrant assignment of a higher evaluation 
on an extra-schedular basis.


CONCLUSIONS OF LAW

1.  The initial noncompensable evaluation assigned for 
bilateral hearing loss was proper, and the criteria for a 
compensable evaluation from May 24, 1994 through May 16, 
2001, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.85-4.87 (1995 and 
2001).  

2.  The 10 percent evaluation assigned for bilateral hearing 
loss from May 17, 2001 was proper, and the criteria for a 
compensable evaluation May 24, 1994 through May 16, 2001, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.85-4.87 (1995 and 2001).  

3.  The criteria for a disability evaluation in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 
(1995 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

Although the record does not establish that the RO has 
explicitly considered the provisions of the VCAA and its 
implementing regulations in adjudicating the claims on 
appeal, the Board finds that the requirements imposed thereby 
have, essentially been satisfied.  The record reflects that 
the veteran and his representative have received notice of 
the applicable regulatory criteria for evaluating each claim, 
and the evidentiary deficiencies of the veteran's claims in 
the statement of the case issued dated in June 1995 as well 
as the supplemental statements of the case dated in July 
1997, November 1999, July 2000 and November 2001.  

Furthermore, the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims.  The veteran has 
undergone VA examinations in connection with the claims, and 
has been afforded the opportunities to testify at a hearing 
and to present additional evidence in support of the claims.  
Significantly, there is no indication that there is 
additional, pertinent evidence outstanding that is necessary 
for a fair adjudication of the issue.  Under these 
circumstances, the Board finds that a remand for the RO to 
explicitly consider the provisions of the VCAA is 
unnecessary.  See Bernard v. Brown, 3 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.  

I.  Background

The record reflects that service connection was granted for 
loss of hearing with deformed eardrum, left, and tinnitus in 
April 1970.  A noncompensable disability evaluation was 
assigned effective from June 13, 1969.  The rating board 
noted that the available service medical records documented 
an entry dated in December 1968 concerning tinnitus and 
hearing loss in the left ear.  On VA examination in March 
1970, high frequency hearing loss on the left with some 
thickening and deformity of the left eardrum was noted.  It 
was further noted that the veteran reported complaints of 
tinnitus associated with his left ear hearing loss.

In March 1995, the veteran submitted a claim for increased 
ratings for his left ear hearing loss and tinnitus.  He 
indicated that his condition had become worse over the last 
year and that he had been receiving regular treatment.

On the authorized audiological evaluation in August 1994, the 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
40
45
35
LEFT
15
15
70
90
85

The average pure tone thresholds for the frequencies 1000Hz 
to 4000Hz were reported as 39 decibels in the right ear and 
65 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
84 percent in the left ear.

On authorized audiological evaluation in October 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
40
45
35
LEFT
20
20
70
90
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 84 percent in the left ear.

A January 1995 clinical record notes the veteran's hearing 
was essentially unchanged from August 1994, and that he was 
scheduled for hearing aid pick-up later that month.

In April 1995, the RO determined that no increase in the 
severity of the veteran's left ear hearing loss, so as 
warrant a compensable evaluation, was shown.  The veteran 
submitted a notice of disagreement and initiated the current 
appeal.

In June 1997, the Board granted a 10 percent disability 
evaluation for the veteran's tinnitus, based upon reports of 
constant ringing in the ears, but remanded the claim for an 
increase for left ear hearing loss for additional development 
and adjudication, to include consideration of the claim on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

In July 1997, the RO implemented the Board's decision and 
assigned a 10 percent evaluation for tinnitus from May 24, 
1994.  The RO continued and confirmed the noncompensable 
evaluation for left ear hearing loss, to include 
consideration on an extraschedular basis.

In July 1997, the veteran and his representative were 
provided with a supplemental statement of the case regarding 
the denial of an increase for the left ear hearing loss.

In May 1999, the Board remanded the issue of entitlement to 
an increased rating for left ear hearing for additional 
development to include consideration of the amendment to 38 
C.F.R. § 4.85(f), effective June 10, 1999, as well as to 
obtain additional records and afford the veteran an updated 
VA audiological examination.

On the authorized audiological evaluation in September 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
45
40
35
LEFT
15
20
75
85
80

The average pure tone thresholds for the frequencies 1000Hz 
to 4000Hz were reported as 39 decibels in the right ear, and 
65 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 86 percent in the left ear.  The examiner commented that a 
high frequency sensorineural hearing loss exists in both 
ears, mild to moderate in the right and moderate to profound 
on the left.  Speech recognition was considered to be 
excellent in the right ear and good in the left ear.

In a statement dated in November 1999, a VA audiologist noted 
that the veteran's claims file had been carefully reviewed 
and that the veteran suffered from a sensorineural hearing 
loss, primarily in the left ear as a result of military 
service.  It was further noted that from September 1969 to 
August 1994, his hearing worsened in both ears in a 
configuration typical of noise "over-exposure" and that no 
change had occurred in either ear from August 1994 to 
September 1999.

On the authorized audiological evaluation in May 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
45
40
LEFT
35
35
85
90
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

On the authorized audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
45
35
LEFT
25
25
75
85
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.

The examiner commented that there was a mild to moderate 
sensorineural hearing loss in the right ear, 1000 Hertz (Hz) 
through 4000 Hz, and a moderate to severe high frequency 
sensorineural hearing loss in the left ear from 1500 Hz 
through 8000 Hz.  The examiner further commented that the 
configuration of the hearing loss in the left ear was typical 
of that caused by hazardous noise and that speech recognition 
was excellent in the right ear and good in the left.

In November 2001, the RO granted service connection for 
bilateral hearing loss and assigned a 10 percent disability 
evaluation from May 17, 2001.  The 10 percent evaluation for 
tinnitus was confirmed and continued.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson decision, the Court noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  This is so with respect to the issue of 
entitlement to an increased rating for tinnitus.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as with respect to the issue of bilateral hearing 
loss, the question for consideration is the propriety of the 
initial evaluation assigned, and as such, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), governing evaluation of diseases of the ear, 
including hearing loss.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 
1999).  As indicated above, the veteran is entitled to 
consideration of his claims under both the former and revised 
schedular criteria, with the more favorable result, if any, 
applied.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change. See VAOPGCPREC 3-2000 (2000).  Therefore, the Board 
must evaluate the hearing loss claims under both the former 
and revised applicable schedular criteria, and apply the more 
favorable result, if any.  The RO has evaluated the veteran's 
service-connected left ear and bilateral hearing loss under 
the rating criteria in effect prior to and since June 10, 
1999; hence, there is no due process bar to the Board doing 
likewise.  

A.  Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  This criteria is the same 
under the pre- and post-June 10, 1999 versions of the rating 
schedule.  See 38 C.F.R. § 4.85-4.87 (1995 and 2001).

However, the June 1999 amendment adds the provisions of 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2001).

As indicated above, the veteran's bilateral hearing loss has 
been rated as noncompensable from May 24, 1994, and as 10 
percent disabling from May 17, 2001.  After carefully 
considering the applicable criteria in light of the pertinent 
audiological evaluation results, the Board finds that 
evaluations before May 17, 2001 fail to demonstrate the 
presence of compensable bilateral hearing loss and the 
examinations thereafter do not establish more than a 10 
percent hearing loss disability.  

Findings on audiological evaluations between August 1994 and 
January 1995 revealed average decibel losses of 39 in the 
right ear, and average decibel losses of 65 in the left ear.  
When these findings are considered along with the speech 
recognition scores, in the right ear, of between 94 and 100, 
and 84 percent in the left ear, designations of level I 
hearing loss in the right ear, and level III hearing loss in 
the left ear are indicated.  When these findings are applied 
to Table VII, a noncompensable evaluation is warranted.  

On VA audiological evaluation in September 1999, average 
decibel loss was 39 in the right ear and 65 in the left ear, 
and speech recognition scores of 94 percent and 86 percent, 
effectively.  Applying these results to Table VI results in 
designations of level I hearing loss for the right ear, and 
level IV hearing loss for the left ear.  However, because 
this examination was conducted after the June 19, 1999 
amendment of the applicable rating criteria, the revised 
version of 38 C.F.R. § 4.86 for evaluating exceptional 
patterns of hearing loss is for consideration in evaluating 
the results of that evaluation.  Here, the criteria of 
section 4.86(b) are met, as the evaluation revealed decibel 
loss of 20 (30 or less) at 1000 Hz, and 75 (70 or more) at 
2000 Hz; hence, the more favorable result from either Table 
VI or Table VIa is to be considered.  The average decibel 
loss of 39 in the right ear also yields designation of level 
I hearing loss under Table VIa.  While the average decibel 
loss of 65 yields a designation of level V under Table VIa, 
these findings still warrant a noncompensable evaluation 
under Table VII.  

In view of the forgoing, the Board must conclude that for the 
period from May 24, 1994 through May 16, 2001, the RO 
appropriately assigned a noncompensable evaluation for 
bilateral hearing loss.

When the veteran underwent audiological evaluation on May 17, 
2001, audiometry revealed an average decibel loss of 44 on 
the right, and 75 on the left, with speech recognition scores 
of 88 percent and 80 percent in the right and left ears, 
respectively.  Applying these results to Table IV results in 
designations of II for the right ear and V for the left ear 
(because the exceptional patterns of hearing loss, as defined 
in 38 C.F.R. § 4.86(a) and (b) are not shown on this 
examination, only Table VI is utilized), these findings 
warrant a 10 percent evaluation under Table VII.  

However, subsequent evaluation in October 2001 revealed an 
average decibel loss (in the four frequencies 1000Hz to 
4000Hz) of 41 on the right and 68 percent on left, and speech 
recognition scores of 94 percent and 88 percent, in the right 
and left ears, respectively.  Applying these results to Table 
VI, yields a numeric designation of I for the right ear and 
of III for the left ear (because the exceptional patterns of 
hearing loss, as defined in 38 C.F.R. § 4.86(a) and (b) are 
not shown on this examination, only Table VI is utilized), 
which would result in the assignment of a noncompensable 
rating under Diagnostic Code 6100.  

The RO undoubtedly based its award of the 10 percent 
evaluation on the May 2001 audiological evaluation results, 
the worst of record, and the only ones that warrant a 
compensable evaluation.  Clearly, then, there is no basis for 
assignment of a rating in excess of the current 10 percent 
evaluation since May 17, 2001.  Accordingly, the claim for a 
rating in excess of 10 percent for bilateral hearing loss 
must be denied.  

In reaching this conclusion, the Board emphasizes that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
numeric designations assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet.App. 345, 349 (1992).  

In view of the foregoing, it would appear that consideration 
of any factors other that pertinent audiological results is 
inappropriate, and the veteran's arguments as to his 
entitlement to an extra-schedular evaluation for his 
bilateral hearing loss without merit.  However, even if 
consideration of other factors was appropriate, the Board 
finds that the record does not establish that the veteran's 
left ear hearing loss presents such exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

Although the veteran has indicated that his hearing aids do 
not help his hearing loss, audiological evaluations are 
conducted without the use of hearing aids.  See 38 C.F.R. 
§ 4.85(a) (2001).  These evaluations reflect that the 
veteran's average puretone decibel loss and speech 
recognition scores on the left have consistently been 
measured within the scope of the regular schedular criteria.  
Furthermore there is no objective findings to establish that 
the disability is, in fact, of such an extraordinary nature 
to be beyond what is contemplated by the applicable criteria.  
Moreover, other than the veteran's assertions, there is no 
evidence addressing the impact of his left ear hearing loss 
disability on his employment status.  Clearly, the record 
does not document the presence of a "marked" impairment in 
employment due to the left ear hearing loss, i.e., beyond 
that contemplated in the current 10 percent evaluation.

While the Board may consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) or confirm an RO determination that the 
criteria thereof are not met, the Board may not assign an 
extra-schedular rating, in the first instance.  38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Rather, the 
Board must comply with the procedures set forth in the 
regulation.  Here, however, in the absence of evidence of the 
factors outlined above, the Board finds that the claim does 
not warrant referral to the the Under Secretary for Benefits 
or the Director, Compensation and Pension Service for 
assignment of a higher rating on an extra-schedular basis.   

For all the foregoing reasons, the claim for a compensable 
disability evaluation for bilateral hearing from May 24, 1994 
through May 16, 2001, and more than a 10 percent disability 
evaluation for bilateral hearing loss from May 17, 2001, must 
be denied.  

B.  Tinnitus

The veteran's tinnitus is currently rated as 10 percent 
disabling pursuant to Diagnostic Code 6260, which is the 
maximum rating under the pre- and post-June 10, 1999 version 
of the rating schedule.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1995 and 2001).  

The Board notes that the veteran, through his representative, 
has argued that a separate 10 percent rating for tinnitus 
should be assigned for each ear.  However, the applicable 
schedular criteria, specifically Diagnostic Code 6260, makes 
no provision for the assignment of a separate 10 percent 
disability evaluation based upon tinnitus in each ear.  The 
Board has no basis to act in the absence of such statutory 
and/or regulatory authority.

The Board further notes that the veteran, through his 
representative, has argued that entitlement to an extra-
schedular evaluation for tinnitus is warranted in this case.  
However, after careful review of the objective evidence of 
record, to include the medical findings documented therein, 
the Board finds that the criteria for assignment of an extra-
schedular evaluation are not met.  In reaching this 
conclusion, the Board has considered the provisions of 38 
C.F.R. § 3.321, as detailed above, and the requirement that 
the veteran's tinnitus present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Upon careful consideration 
of this standard, the Board concludes that the schedular 
provisions have not been shown to be inadequate in this case 
and the veteran's tinnitus has not been shown to be 
productive of an extraordinary symptomatology such to render 
the regular schedular criteria inapplicable.  In fact, there 
is no medical evidence of record to establish that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.  It is not shown by 
the evidence that the veteran has required hospitalization in 
the remote or recent past for his tinnitus or that there has 
been any significant or regular outpatient treatment for this 
disability. 

Thus, the Board concludes that the schedular criteria 
adequately contemplates the nature and severity of the 
veteran's tinnitus and that the record does not suggest, 
based upon these findings documented within the clinical 
reports, that the veteran has an "exceptional or unusual" 
disability such to require referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial compensable disability evaluation for bilateral 
hearing loss, from May 24, 1994 through May 17, 2001 is 
denied.

A disability evaluation in excess of 10 percent for bilateral 
hearing loss, from May 17, 2001, is denied.

A disability evaluation in excess of 10 percent for tinnitus 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

